Citation Nr: 1441617	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  10-27 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability of the cervical spine, claimed to have resulted from an injury sustained on July 4, 1996, during treatment at the Department of Veterans Affairs North Chicago VA Medical Center (VAMC).

2.  Entitlement to a compensable disability rating for residuals of orchiopexy for spermatic cord torsion of the right testicle.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from October 1985 to September 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from May 2009 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In the May 2009 rating decision, the RO denied the Veteran's claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a cervical spine disability.  In the January 2014 decision, the RO denied the Veteran's claim for increase.  The Board remanded the claim for entitlement to benefits pursuant to 38 U.S.C.A. § 1151, most recently in March 2014, for further evidentiary development and adjudication.  In the remands the Board instructed the agency of original jurisdiction (AOJ) to obtain records of VA treatment the Veteran had received, including treatment following the July 1996 fall in question; obtain information from the VA facility that provided the Veteran's treatment concerning the nature of the program he was attending at the time of the fall; obtain a medical opinion from a VA medical professional regarding the Veteran's claim; and then re-adjudicate the claim.  The AOJ obtained the identified records, obtained correspondence from the VA facility addressing the identified questions, and obtained a VA medical opinion.  The AOJ then issued the Veteran a supplemental statement of the case (SSOC), most recently in July 2014, in which it again denied the Veteran's claim.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In November 2012, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing has been associated with the Veteran's claims file.

The decision below addresses the claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability of the cervical spine, claimed to have resulted from an injury sustained on July 4, 1996, during treatment at the Department of Veterans Affairs North Chicago VAMC.  Adjudication of the remaining claim on appeal is deferred pending completion of the development sought in the remand that follows the decision.


FINDINGS OF FACT

1.  On July 4, 1996, the Veteran was a resident at a VA inpatient addiction recovery facility when he fell during a touch football game.

2.  The weight of the competent medical evidence establishes that the Veteran did not sustain any additional disability caused by the July 1996 fall or any subsequent treatment.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 1151 for additional disability of the cervical spine, claimed to have resulted from an injury sustained on July 4, 1996, during treatment at the North Chicago VAMC, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.361, 17.32 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify & Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013). To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification and development action needed to arrive at a decision on the claim decided herein has been accomplished.  In this respect, through a December 2007 notice letter, the RO notified the Veteran of the legal criteria governing his claim and the evidence needed to establish entitlement to his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the December 2007 letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  It requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned December 2007 letter.  In addition, the December 2007 letter provided notice regarding an award of an effective date and rating criteria.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication whatsoever that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  The medical records pertaining to the Veteran's VA care, including records relating to the July 1996 fall, have been obtained and associated with the claims file.  Additionally, the RO has obtained VA medical opinions with respect to the claim on appeal.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the December 2013 VA opinion obtained in this case is adequate, as it is predicated on review of the VA medical records in the Veteran's claims file.  The opinion considers all of the pertinent evidence of record, to include records of the Veteran's July 1996 fall, and provides a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding medical records probative of the Veteran's claim that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

The Veteran filed his claim for compensation benefits under 38 U.S.C.A. § 1151 in July 2007.  He claims that he developed a cervical spine disorder following a fall on July 4, 1996, during a game of touch football in which he participated while an inpatient in an addiction recovery program at the North Chicago VAMC.  In particular, the Veteran claims that VAMC staff were negligent in not warning him not to wear sandals during the game and not offering any more specific warnings regarding the dangers of playing in the game, other than prohibiting tackling.  The Veteran further contends that he should not have been allowed to participate in the game in the first place, as he was in the early stages of recovering from drug addiction.  He also contends that he was not properly informed of the long-term residual effects of the injury at the time of the initial treatment.

With respect to claims filed on or after October 1, 1997, 38 U.S.C.A. § 1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013).  

The Board notes that regulations to implement the current version of 38 U.S.C.A. § 1151 were promulgated in August 2004.  See 38 C.F.R. § 3.361 (2013).  The effective date of the change was September 2, 2004.  (See 38 C.F.R. § 3.358 pertaining to claims for compensation for disability from hospitalization, or medical/surgical treatment filed prior to October 1, 1997).  A review of 38 C.F.R. § 3.361 reflects that, in pertinent part, the regulation is a restatement of the criteria of 38 U.S.C.A. § 1151.  In this case, the Veteran has been provided the provisions of 38 C.F.R. § 3.361.  As such, the Board finds that the Veteran has been properly notified of the statutory and regulatory provisions pertaining to his claim.  

With respect to 38 C.F.R. § 3.361, to determine whether additional disability exists within the meaning of § 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability (see 38 C.F.R. § 3.361(c)); and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's-or, in appropriate cases, the Veteran's representative's-informed consent.  38 C.F.R. § 3.361(d)(1).  

Finally, the determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. §§ 17.32.  38 C.F.R. § 3.361(d)(2).

A review of the Veteran's claims file reflects that he was treated on July 4, 1996, for complaints of numbness and tingling in his right upper extremity after falling while playing in a touch football game at the North Chicago VAMC, where he was participating in an inpatient recovery program for drug addiction.  Physical evaluation at the time revealed tenderness and pain on motion in the right shoulder.  Radiological evaluation of his right shoulder was normal, and he was diagnosed with contusion of the right shoulder.  The next day, the Veteran reported that he was "not experiencing difficulties with the injury."  He was seen again a week later, on July 12, 1996, for complaints of a stiff neck and pain in his shoulders, which he attributed to the July 4 fall.  Radiological evaluation of the Veteran's cervical spine at the time revealed mild degenerative joint disease in the cervical spine as well as moderate neural foraminal narrowing.  He was diagnosed with musculoskeletal strain of the cervical spine and right shoulder.  The Veteran again sought follow-up treatment in September 1996, at which time radiological study revealed degenerative disc changes in the cervical spine, as well as nuchal ligament calcification and a mild loss of cervical lordosis, which was attributed to muscle spasm or positioning.  At that time, he was recommended to engage in mild exercise for the next eight weeks.  He again sought treatment in October 1996, at which time he was noted to have sustained "cervical spine trauma" when he tripped and fell during the July 4, 1996, touch football game.  He was diagnosed with a contusion of the cervical spine.

Later treatment records reflect that the Veteran was seen in July 1998 for complaints of right shoulder pain for two days "after playing ball in the gym," which was diagnosed at the time as a shoulder muscle strain.  In August 1998, the Veteran was seen on several occasions for complaints of right shoulder pain and arm numbness following the July 1996 fall.  At an August 1998 neurology consult, the Veteran complained of numbness in his right arm and was diagnosed with right-sided hemi-sensory disturbance without spinal cord symptomatology. At that time, the Veteran underwent MRI study of the cervical spine, which revealed disc herniation at C3-4 with mild cord compression and no evidence of cord atrophy.  Radiological study of the right shoulder conducted at the time was normal.  Follow-up neurological treatment later in August 1998 indicated that the right-sided hemi-sensory disturbance had "resolved completely" with no new neurological problems.  At an orthopedic consult in September 1998, the Veteran again complained of right shoulder pain and was diagnosed with moderate AC joint arthritis.  At a May 1999 treatment visit, the Veteran reported "no chronic medical problems that interfere with his life."  

The Veteran was also seen on multiple occasions in 2007 for complaints of neck pain.  In May 2007, he underwent a private MRI of the cervical spine, which revealed disc protrusion and herniation leading to central spinal stenosis.  At an August 2007 VA treatment visit, the Veteran complained of neck pain and upper extremity numbness since the July 1996 fall.  A September 2007 neurological addendum indicated that the Veteran's treating neurologist suspected "polytraumatic myelopathy," with a rule-out diagnosis of superimposed carpal tunnel syndrome.  He was again seen in December 2007 for an EMG consult, which revealed no carpal tunnel syndrome but multi-level cervical radiculopathy on the right.  At an April 2008 neurology evaluation, the Veteran was diagnosed with cervical spondylosis and multilevel degenerative changes with radiculopathy.  An addendum to the treatment note indicated that the Veteran's neurological symptoms were "static" and had developed secondary to degenerative spine disease.  At follow-up neurological visits in December 2008 and January 2009, the Veteran was diagnosed with degenerative disc disease of the cervical spine and spondylosis with radicular symptoms.  He was also assigned diagnoses of cervical radiculomyelopathy with cord compression.  At a May 2010 MRI study, the Veteran was again diagnosed with multilevel disc herniation leading to spinal stenosis.  Since that time, he has been seen on multiple occasions for complaints of radiating neck pain and upper extremity tingling and numbness.  He has also undergone multiple courses of physical therapy for neck and right shoulder pain.  

Pursuant to the Veteran's claim, a VA opinion was obtained in April 2009.  At that time, a VA neurosurgeon opined that although the Veteran does have chronic neck pain, any underlying disorder was less likely than not to have been caused or worsened by any VA treatment.  The neurosurgeon opined that the "additional disability was the result of an event that could not reasonably  have been foreseen":  the fall during the touch football game.  However, in a December 2013 medical opinion, a second VA neurosurgeon offered a clearly reasoned opinion that the Veteran's current cervical spondylosis and myelomalacia are "most consistent with the natural progression of the degenerative disease process," not with the July 1996 fall.  In so finding, the examiner noted that the Veteran had an underlying cervical spine degenerative disease that existed at the time of the fall and was not worsened thereby.  The examiner noted by way of explanation that an x-ray taken one week following the fall revealed degenerative changes of the cervical spine.  The examiner explained that "degenerative changes found this soon after an event would not be from that event, but rather more longstanding."  The examiner also found that the risk of falling while playing touch football was reasonably foreseeable to any adult, and that the North Chicago VAMC treatment providers were under no duty to warn the Veteran of the risks of engaging in such an activity.

In addition, the Veteran submitted the report of a private neurosurgical consult dated in February 2014.  In the statement, the physician acknowledged the Veteran's ongoing diagnoses of cervical myelopathy and spinal stenosis with neck pain, which the Veteran related to the July 1996 fall.  The physician stated that the Veteran "[a]pparently ... slipped and fell and had transient paralysis and/or a 'stinger.'  He recovered."  The examiner went on to opine that the July 1996 fall "could have made an asymptomatic stenosis symptomatic ... it is possible that he ultimately would have become symptomatic even without the fall."  The physician clarified that he had not reviewed any treatment records from the July 1996 fall or any subsequent treatment.

The Board acknowledges that in statements submitted in support of his claim and in testimony before the undersigned Veterans Law Judge, the Veteran contends that he currently experiences a cervical spine disorder that he attributes to the July 1996 fall.  He further asserts that he believes the treatment providers at the North Chicago VAMC were negligent in allowing him to play in the football game in the first place, given that he was in recovery from drug addiction, and should have given more specific warnings other than prohibiting tackling, including specific warnings about the physical dangers of the game and of playing in sandals.  

Following a review of the evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the preponderance of the evidence is against the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for additional disability of the cervical spine.  As noted above, a VA neurosurgeon opined in the December 2013 VA examination that the Veteran's 1996 fall did not cause any additional disability of the cervical spine.  As noted above, to obtain benefits under 38 U.S.C. § 1151(a), there must be evidence of a qualifying additional disability that was caused by the treatment furnished by VA.

Given the reasoned negative opinion offered by the VA examiner in December 2013, which relied on consideration of both the Veteran's medical history and current medical understanding of cervical spine disorders such as those the Veteran experiences, the Board finds that the December 2013 VA examiner's opinions are sufficient to decide this claim.  In so finding, the Board acknowledges that there is a statement in the file that purports to offer a link between the Veteran's current cervical spine disorders and his 1996 fall.  However, an evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

For the reasons set forth herein, the Board is satisfied that the December 2013 VA examiner's opinion is adequate for deciding this appeal and is of greater weight than the assessments of a private physician in April 2014.  In that treatment note, the physician noted the Veteran's report of the July 1996 fall and stated that the fall "could have made an asymptomatic stenosis symptomatic ... it is possible that he ultimately would have become symptomatic even without the fall."  With regard to such a conclusion, the Board notes that service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  Because the February 2014 private physician's findings are nothing more than speculation as to the possibility that the Veteran's current cervical spine complaints are related to the July 1996 fall, the Board finds that the February 2014 private medical opinion does not have the required degree of medical certainty required for service connection.  The Board notes in this connection that a clinician's statement framed in terms such as "may" is not definitive.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); see also Obert, 5 Vet. App. at 33 (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak, 2 Vet. App. at 611 (medical evidence merely indicating that an alleged disorder "may or may not" exist or "may or may not" be related is too speculative to establish the presence of the claimed disorder or any such etiological relationship).

In this case, the strongest evidence in favor of the Veteran's claim is the February 2014 private physician's statement suggesting that the Veteran's July 1996 fall "could have made an asymptomatic stenosis symptomatic ... it is possible that he ultimately would have become symptomatic even without the fall."  Also supporting the Veteran's claim is the April 2009 VA neurosurgeon's opinion that the Veteran had some "additional disability" resulting from the fall.  However, the April 2009 opinion is unsupported by a rationale that either explains what additional disorder the examiner referred to or provides any rationale for the opinion.  Similarly, the private physician's February 2014 statement merely raises a possibility that the Veteran's current cervical spine disorders may be related to the July 1996 fall, but the physician himself noted in the statement that he had reviewed none of the Veteran's treatment records from the fall and based his opinion solely on the Veteran's own recounting of the incident.

The Board finds that this evidence is outweighed by the medical evidence from the December 2013 VA examiner's well-reasoned opinion-based on the Veteran's medical records as well as the examiner's medical expertise and current medical knowledge-that the Veteran's current cervical spine disorder is not linked to the July 1996 fall.  In arriving at this negative opinion, the December 2013 VA examiner considered the entirety of the medical record, as well as the Veteran's contentions concerning the July 1996 fall.  The examiner nevertheless concluded that the Veteran's current cervical spine disorders are not likely related to the July 1996 fall.  Rather, the examiner associated the Veteran's current cervical spine problems to degenerative disease of the cervical spine that existed prior to the July 1996 fall and was revealed on x-ray only one week after the fall.  The examiner thus concluded that the Veteran does not have a current additional cervical spine disability linked to the July 1996 fall.  These findings are supported by the April 2008 VA neurology evaluation, at which time the Veteran was diagnosed with cervical spondylosis and multilevel degenerative changes with radiculopathy that were found to have developed secondary to degenerative spine disease.

Given the failure of the private treatment provider to provide anything more than a speculative opinion, and in light of the well-reasoned opinion offered by the VA examiner in December 2013, which relied on consideration of the Veteran's entire medical history and is supported by the record, the Board finds the statements reflecting a possible link to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  The December 2013 VA examiner, by contrast, provided a report that fully considered the Veteran's history and assertions, set out her findings in detail, and contained an explanation for her conclusions.  Thus, the Board relies upon the December 2013 VA examiner's opinion in making its determination.  As discussed above, the December 2013 VA examination specifically addressed causation, clearly indicating that the Veteran's current cervical spine disorders are not related to the July 1996 fall.  The examiner offered a clear and well-reasoned rationale for this opinion, relying on the examination report and her medical expertise, as well as current medical knowledge, in concluding that any etiological relationship or aggravation was doubtful.  For these reasons, the Board concludes that the December 2013 VA examiner's opinion is of greater weight.

In this case, the Board acknowledges that the Veteran has proffered his theories of causation, which are that the cervical spine problems from which he currently suffers were caused by the July 1996 fall, the lack of proper notifications and warnings prior to his deciding to participate in the touch football game in which the fall occurred, and the post-fall treatment he received.  However, the December 2013 VA examiner found that the Veteran's current cervical spine disorders were not caused by or otherwise etiologically linked to the July 1996 fall incident.  Although the Veteran conjectures that he developed cervical spine problems following the July 1996 fall, the preponderance of the medical evidence does not support the Veteran's belief.  To the contrary, and as noted by the December 2013 VA examiner, the Veteran's current cervical spine disorders are not likely related to the July 1996 fall.  

In sum, the Board finds there to be no objective evidence to suggest that the Veteran suffers from any disability that was caused by his July 1996 fall.  Importantly, and contrary to the Veteran's lay contentions, the December 2013 VA examiner concluded that there was no additional disability of the cervical spine that currently exists but did not exist prior to the July 1996 fall.  In the absence of competent and probative evidence that demonstrates additional disability caused by VA, the Board concludes that compensation under 38 U.S.C.A. § 1151 is not warranted.  Accordingly, the Board concludes that the greater weight of the evidence is against the claim.  The evidence does not show that VA treatment or absence thereof caused a disability or resulted in any additional disability.  Because such a causal connection must be shown before the question of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or whether an event not reasonably foreseeable was the proximate cause of additional disability, the Board's analysis ends with the conclusion that no additional disability was caused by VA.  Accordingly, the Board must conclude that the greater weight of the evidence is against the claim.

Thus, under these circumstances, the claim for compensation under the provisions of 38 U.S.C.A.  § 1151 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability of the cervical spine, claimed to have resulted from an injury sustained on July 4, 1996, during treatment at the North Chicago VAMC, is denied.


REMAND

In the January 2014 rating decision, the RO denied the Veteran's claim for entitlement to a compensable disability rating for residuals of orchiopexy for spermatic cord torsion of the right testicle.  In a statement submitted in April 2014, the Veteran submitted correspondence expressing disagreement with the denial of this claim.  This matter must be returned to the RO for appropriate consideration and issuance of a statement of the case with regard to such issue.  Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, the case is REMANDED for the following action:

Appropriate action must be taken pursuant to 38 C.F.R. § 19.26 in response to the Veteran's timely notice of disagreement, including issuance of an appropriate statement of the case, pertaining to the denial of the Veteran's claim for entitlement to a compensable disability rating for residuals of orchiopexy for spermatic cord torsion of the right testicle, so that the Veteran may have the opportunity to complete the appeal by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


